 Case 19-05297-lrc   Doc 4   Filed 10/01/19 Entered 10/01/19 13:27:59   Desc Main
                              Document     Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                     )
                                      )   CHAPTER 13
ERIC ZANE AMOS,                       )
                                      )   CASE NO. 13-58694-lrc
Debtor.                               )
_____________________________         )   _____________________________
                                      )
ERIC ZANE AMOS,                       )
                                      )
Plaintiff,                            )   ADVERSARY PROCEEDING
                                      )   NO. 19-05297-lrc
vs.                                   )
                                      )
FAY SERVICING, LLC, SENECA            )
MORTGAGE SERVICING, LLC               )
AND PLANET HOME LENDING,              )
LLC,                                  )
                                      )
Defendants.                           )
                                      )

             STIPULATION FOR EXTENSION OF TIME TO ANSWER

       Pursuant to Bankruptcy Local Rule 9006-1, Plaintiff Eric Zane Amos

(“Debtor” or “Plaintiff”) and Defendants Fay Servicing, LLC, Seneca Mortgage

Servicing, LLC and Planet Home lending, LLC (“Defendants”), hereby stipulate

that all named Defendants shall have to and through November 2, 2019 within
Case 19-05297-lrc    Doc 4   Filed 10/01/19 Entered 10/01/19 13:27:59   Desc Main
                              Document     Page 2 of 2




which to file its responsive pleading in the above matter, so that any responsive

pleading filed by November 2, 2019, shall be deemed timely.

      Respectfully submitted this 1st day of October, 2019.

SO STIPULATED:


/s/ Paul J. Sieg                            /s/ Gregory M. Taube
Matthew T. Berry                            Gregory M. Taube
Georgia Bar No. 055663                      Georgia Bar No. 699166
Paul J. Sieg
Georgia Bar No. 334182                      NELSON MULLINS RILEY &
 [signed by express permission]             SCARBOROUGH LLP
                                            201 17th Street, NW, Suite 1700
BERRY & ASSOCIATES                          Atlanta, Georgia 30363
2751 Buford Highway, NE, Suite 600          (404) 322-6000 (Phone)
Atlanta, Georgia 30324                      (404) 322-6050 (Fax)
(404) 235-3334 (Phone)                      greg.taube@nelsonmullins.com
(404) 235-3333 (Fax)

Attorney for Plaintiff                      Attorney for Defendants




                                        2
